Citation Nr: 0723060	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  04-40 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as a result of exposure to Agent Orange herbicides.   

2.  Entitlement to service connection for non-Hodgkin's 
lymphoma, claimed as a result of exposure to Agent Orange 
herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from March 1971 to March 
1973, and from November 1974 to February 1975. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Baltimore, Maryland, Regional Office 
(RO) that denied the veteran's claims for entitlement to 
service connection for diabetes mellitus, and entitlement to 
service connection for non-Hodgkin's lymphoma, both claimed 
as a result of exposure to Agent Orange herbicides.  

In July 2007, the veteran appeared at a Board hearing before 
the undersigned Acting Veteran's Law Judge.  The transcript 
of that hearing has been associated with the claims file.

In July 2007, pursuant to 38 U.S.C.A. § 7107 (West 2002 & 
Supp. 2007) and 38 C.F.R. § 20.900(c) (2006), the veteran's 
July 2007 motion to advance his case on the Board's docket 
was granted by the undersigned.  The case is now ready for 
appellate review.


FINDINGS OF FACT

1.  The veteran served on active duty from March 1971 to 
March 1973, and from November 1974 to February 1975, 
including service in the Republic of Vietnam during the 
Vietnam War era.

2.  The veteran has a current diagnosis of diabetes mellitus 
which is presumptively associated from his presumed exposure 
to Agent Orange herbicides in the Republic of Vietnam during 
the Vietnam War era.  

3.  There is no current diagnosis of non-Hodgkin's lymphoma.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus is presumed to have been incurred in 
service as secondary to Agent Orange herbicide exposure.  38 
U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1116, 1153, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).

2.  Non-Hodgkin's lymphoma was not incurred in or aggravated 
by service, and such may not be presumed to have been so 
incurred including as secondary to Agent Orange herbicide 
exposure.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 1113, 1116, 
1153, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with pre-initial-adjudication 
notice by letter dated in May 2004.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claims.  

Given that the foregoing notice came before the initial 
adjudication, the timing of the notice fully complied with 
the requirement that the notice must precede the 
adjudication.  Moreover, throughout the appeal process, the 
veteran had a meaningful opportunity to participate 
effectively in the processing of the claims.  That is, he had 
the opportunity to submit additional argument and evidence.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  The RO did 
not conduct further medical inquiry in an effort to 
substantiate the veteran's claims by affording the veteran a 
VA examination.  However, due to the facts in this case, 
explained below, statutory regulations do not mandate that 
such an examination be conducted under 38 U.S.C.A. § 
5103A(d).  Essentially, the existing and available evidence 
is adequate for the purpose of rendering a fair decision in 
this case.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; and the veteran has not contended 
otherwise.  VA has substantially complied with the notice and 
assistance requirements and the veteran is not prejudiced by 
a decision on the claims at this time.

Criteria 

In order to establish service connection for a claimed 
disability, the facts, as shown by evidence, must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

A disorder may also be service connected if the evidence of 
record reveals that the veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  

Notwithstanding the lack of evidence of disease or injury 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  See 
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In order to prevail on the issue of service connection there 
must be:  1)  medical evidence of a current disability; 2)  
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and 3)  medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Agent Orange Exposure Criteria

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  A disease listed at 38 C.F.R. § 
3.309(e) will be considered to have been incurred in or 
aggravated by service under the circumstances outlined in 
this section, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. § 1116; 
38 C.F.R. § 3.307(a).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4); 38 
C.F.R. § 3.307(a)(6)(i).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no evidence of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied:  Chloracne or other acneform disease 
consistent with chloracne; Type II diabetes mellitus (adult 
onset diabetes); Hodgkin's disease; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
prostate cancer, chronic lymphocytic leukemia, porphyria 
cutanea tarda; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  Note 2 states that  for 
purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).  

In 64 Federal Register 59232-43 (November 1999), the 
Secretary of VA determined that a presumption of service 
connection due to exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  

The Secretary evaluated numerous studies and other scientific 
evidence and concluded that there was insufficient credible 
evidence to establish an association between herbicide 
exposure and any condition not specifically named in 38 
C.F.R. § 3.309(e).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that an 
appellant is not precluded from establishing service 
connection with proof of direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Diabetes Mellitus Analysis

The veteran contends that he has diabetes mellitus that he 
attributes to service, and in particular to his presumed 
exposure to the Agent Orange herbicide during service in 
Vietnam.  

The RO has recognized that the veteran currently has diabetes 
mellitus, but has continued to deny his claim for service 
connection for that disorder, based upon a finding that the 
veteran did not have the requisite service in the Republic of 
Vietnam during the Vietnam War era so as to accord him the 
presumption of exposure to Agent Orange herbicides which 
would in turn accord a presumption of service connection for 
the claimed diabetes mellitus.  

With respect to Hickson element (1), the medical evidence 
includes the diagnosis of diabetes mellitus most recently of 
record in the report of an April 2004 VA Medical Center 
treatment record in which "new onset diabetes" is shown.  
It may thus be conceded that Hickson element (1) has been 
satisfied with respect to diabetes mellitus.  

Proceeding further with the Hickson analysis, element (2) can 
be satisfied if it can be established that the veteran had 
the requisite service in the Republic of Vietnam during the 
Vietnam War era so as to accord him the presumption of in-
service exposure to herbicides under VA law and regulations.  
See 38 U.S.C.A. § 1116(f).  As indicated above, the RO found 
that the veteran did not have service in the Republic of 
Vietnam.  Following a review of the veteran's claims file, 
however, the Board has determined that the evidence supports 
a finding that the veteran did have active service in 
Vietnam.  

The RO had apparently based their finding upon a notation on 
the veteran's DD Form 214, Armed Forces Report of Transfer or 
Discharge that indicated in the negative as to whether the 
veteran had a "PCS Assignment" to Vietnam.  On the other 
hand, a review of the veteran's Uniform Military Personnel 
Records' chronological listing of service indicates that he 
was assigned as an Air Support Specialist to the Tass Tan Son 
Nhut Air Base in the Republic of Vietnam from March 13, 1972 
to May 29 1972, prior to being transferred to an Air Base in 
Thailand.  Furthermore, the veteran's service medical records 
include notations documenting the treatment of the veteran on 
May 18th and 21st, 1972, at the U.S. Air Force Dispensary of 
Tass Tan Son Nhut Air Base in the Republic of Vietnam.  The 
service medical records also show dental treatment at the 
same Air Base in Vietnam on May 14th, 1972.  

The Board concludes that the veteran's period of active 
service from March 1971 to March 1973, included service in 
the Republic of Vietnam during the Vietnam War era.  Thus, 
Hickson element (2) has been effectively satisfied in that 
the requisite service in the Republic of Vietnam during the 
Vietnam War era affords him the presumption of in-service 
exposure to herbicides under 38 U.S.C.A. § 1116(f).  

Finally, Hickson element (3) is deemed to have been satisfied 
since Type II diabetes mellitus (adult onset diabetes) is 
listed as being presumptively related to herbicide exposure 
under the Agent Orange herbicide regulations 38 C.F.R. § 
3.309(e).

Based upon the foregoing analysis, the Board finds that the 
evidence in this case supports the grant of service 
connection for diabetes mellitus on the basis that it is 
presumed to have been incurred in service as secondary to 
Agent Orange herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 
1131, 1112, 1113, 1116, 1153, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.309..  Accordingly, service connection for diabetes 
mellitus is warranted.

Non-Hodgkin's Lymphoma Analysis

With respect to the claim of entitlement to service 
connection for non-Hodgkin's lymphoma, the veteran has 
theorized that he currently has the disorder at issue, and 
that it is directly related to his presumed exposure to Agent 
Orange herbicides during his service in the Republic of 
Vietnam.  With respect to any medical conjectures that could 
be made on his part, however, the appellant has not been 
shown to possess the medical background required to provide 
such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose and need not be considered.  Hyder v. Derwinski, 1 
Vet. App. 221, 225 (1991).  

The veteran filed his initial claim for service connection 
for non-Hodgkin's lymphoma in September 1997, claiming that 
he had surgery for that disease at Wake Medical Center in 
February 1997, and radiation therapy at the VA Medical Center 
(VAMC) in July 1997 and September 1997.  A review of the 
medical records from Wake Medical Center, however, documents 
that the veteran's surgery in February 1997 was for squamous 
cell carcinoma of the left tonsil, and not for non-Hodgkin's 
lymphoma.  

The only medical record of non-Hodgkin's lymphoma contained 
in the claims file is existent strictly by virtue of the 
history provided by the veteran to the treating physician.  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
There is no indication in the claims file that a physician 
has independently arrived at a diagnosis of non-Hodgkin's 
lymphoma.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1131.  In the 
absence of proof of a present disability there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  While the Board is sympathetic to the veteran's 
assertions that he had or currently has non-Hodgkin's 
lymphoma, he is not qualified to render a medical opinion and 
his statements cannot serve as competent medical evidence of 
a current diagnosis, even when those statements appear in a 
medical transcript.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992)  However, if non-Hodgkin's lymphoma is hereafter 
diagnosed, the veteran is free to resubmit his claim of 
service connection.  Until then, as the Board may consider 
only independent medical evidence to support its findings, 
and as there is no favorable medical evidence that the 
veteran has the claimed non-Hodgkin's lymphoma, in the 
absence of competent medical evidence presently demonstrating 
that disability, the Board must conclude that the 
preponderance of the evidence is against the claim of service 
connection for non-Hodgkin's lymphoma; there is no doubt to 
be resolved; and service connection is not warranted. 


ORDER

Entitlement to service connection for diabetes mellitus, 
claimed as a result of exposure to Agent Orange herbicides, 
is granted.   

Entitlement to service connection for non-Hodgkin's lymphoma, 
claimed as a result of exposure to Agent Orange herbicides, 
is denied.  




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


